Case 2:18-cv-00245-JRG Document 258-1 Filed 10/15/19 Page 1 of 1 PageID #: 28143



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 MARSHALL DIVISION

 UNITED SERVICES AUTOMOBILE
 ASSOCIATION,

        Plaintiff,
                                                             Case No. 2:18-cv-245-JRG
        v.

 WELLS FARGO BANK, N.A.,

        Defendant.


                         DECLARATION OF MICHAEL A. BITTNER

 I, MICHAEL BITTNER, declare as follows:

    1. I am an attorney with Winston & Strawn, LLP, which represents Wells Fargo Bank, N.A.

        in the above captioned matter. I submit this declaration in support of Defendant Wells

        Fargo Bank, N.A.’s Reply in Support of its Motion for Summary Judgment of No Indirect

        Infringement. I know the facts stated herein to be true of my personal knowledge and if

        called upon to testify to such facts could and would do so competently.

    2. Attached as Exhibit A is a true and correct copy of the Amendment to Product Order No.

        2011000429, attached to the Agreement between Carreker Corporation and Wells Fargo

        Bank, N.A., dated October 31, 2013.

 I declare under penalty of perjury under the laws of the United States that the foregoing is true and

 correct.

 Executed this 11th day of September, 2019, in Dallas, Texas.

                                                               /s/ Michael A. Bittner
                                                               Michael A. Bittner
